F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         December 28, 2005
                                 TENTH CIRCUIT
                                                                            Clerk of Court

 UNITED STATES OF AMERICA,
              Plaintiff-Appellee,                         No. 04-8122
 v.                                           (D.C. Nos. 03-CV-180-ABJ and 99-
                                                        CR-135-ABJ)
 DAVID BLOOMGREN,                                           (D. Wyo.)
              Defendant-Appellant.


                                      ORDER


Before EBEL, McKAY, and HENRY, Circuit Judges.



      This is a pro se prisoner appeal. Mr. Bloomgren was convicted by a jury of

conspiracy to possess with intent to distribute methamphetamine, possession with

intent to distribute methamphetamine, distribution of methamphetamine, and

being a felon in possession of a firearm. Mr. Bloomgren was sentenced to 360

months’ and 120 months’ imprisonment, to be served concurrently. These

sentences were affirmed by this court on appeal in 2002. United States v.

Bloomgren, 42 F. App’x 147 (10th Cir. 2002). Subsequently, Mr. Bloomgren

filed a motion to vacate, set aside, or correct his federal sentence with the district

court under 28 U.S.C. § 2255. In his § 2255 motion, Mr. Bloomgren asserted

various claims for relief. A majority of the claims involved ineffective assistance
of counsel. The additional claims alleged sentencing error, advanced several

procedurally barred claims, and challenged the constitutionality of 18 U.S.C. §

922(g)(1). After reviewing Mr. Bloomgren’s claims, the district court denied his

§ 2255 motion. Mr. Bloomgren now applies to this court for a certificate of

appealability. The issues he raises on appeal are identical to those brought before

the district court.

       For this court to grant a certificate of appealability, Mr. Bloomgren must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Mr. Bloomgren must demonstrate “that reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotations omitted).

       We have carefully reviewed Mr. Bloomgren’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Mr. Bloomgren’s filing raises an issue which meets our standard for the grant

of a certificate of appealability. For substantially the same reasons set forth by

the district court in its November 3, 2004 Order, we cannot say “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner.” Id.


                                          -2-
      We DENY Mr. Bloomgren’s request for a certificate of appealability and

DISMISS the appeal. *


                                            Entered for the Court



                                            Monroe G. McKay
                                            Circuit Judge




      *
        Having determined that Mr. Bloomgren is ineligible for a certificate of
appeal, we need not address his Motion to Modify and/or Supplement the Record.

                                      -3-